Citation Nr: 1711889	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  
  
2.  Entitlement to service connection for back, shoulder, neck and leg disabilities, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1994, to include service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (though the case was certified to the Board by the Phoenix, Arizona RO; additionally, in a January 2016 statement, the Veteran's representative requested that the Veteran's file be transferred to the Los Angeles, California RO).  

The Veteran previously requested a Board hearing.  The Veteran was scheduled for a Board videoconference hearing in January 2016 and was notified of such by a December 2015 letter.  In response, the Veteran's representative submitted a January 2016 statement indicating that the Veteran was withdrawing from the scheduled hearing.

With respect to the characterization of the claims on appeal, the Veteran filed a claim in December 2009 stating that he would like to "reopen my claim for the following conditions: Back, shoulder, neck and leg spasms[,] Gulf War syndrome [and PTSD]" and that he would like to "start a new claim" for insomnia.  In the August 2010 rating decision on appeal, the Agency of Original Jurisdiction (AOJ) denied claims for service connection for back, shoulder, neck and leg spasms, insomnia and Gulf War Syndrome on the merits and denied the PTSD claim because new and material evidence had not been submitted.  

With respect to PTSD, in the December 2014 Statement of the Case (SOC), the AOJ stated that VA "received [the Veteran's] service personnel records (SPRs) which according to [38 C.F.R.] § 3.156(c) reopened your claim and will now be decided on the merits."  In addition, as will be outlined further below, the evidence of record referenced multiple diagnoses of acquired psychiatric disorders and as such, the Board has expanded and characterized the Veteran's claim on appeal as one for entitlement to service connection for an acquired psychiatric disorder (the Board also notes that prior rating decisions denied entitlement to service connection for depression; the discussion above regarding 38 C.F.R. § 3.156(c) (2016) is also applicable to this issue).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).     

With respect to the claims for service connection for back, shoulder, neck and leg spasms, insomnia and Gulf War Syndrome, while prior rating decisions addressed somewhat similarly characterized issues, the AOJ did not characterize these as reopened claims and the Board will continue this characterization.  

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  Based on the evidence of record, it appears that the Veteran's contention is that back, shoulder, neck and leg disabilities are the result of his service in Southwest Asia.  In this regard, in an August 2011 statement, the Veteran referenced his service in the Persian Gulf War (Southwest Asia) and environmental exposures and also stated that "[s]ince that time, I have suffered from...muscle and joint pain."  As such, the Board has characterized the claim on appeal as one for entitlement to service connection for back, shoulder, neck and leg disabilities, to include as due to an undiagnosed illness.     

Additionally, while the Veteran referenced in his December 2009 claim Gulf War syndrome, it is unclear as to what specific disabilities or undiagnosed illnesses this was in reference to beyond the back, shoulder neck and leg disabilities that were also referenced in that statement.  The Board notes that various other symptoms were referenced by the evidence of record (to include the August 2011 statement discussed above).  As noted, the Board has characterized the relevant claim on appeal as entitlement to service connection for back, shoulder, neck and leg disabilities, to include as due to an undiagnosed illness.  As explained below, this claim is being remanded by the Board for further action.  While on remand, the Veteran and his representative are advised that they may inform VA of any other specific disabilities or undiagnosed illnesses that service connection is sought for.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder

The Veteran was afforded a VA examination in August 2012 and a PTSD Disability Benefits Questionnaire (DBQ) was completed.  The DBQ noted current diagnoses of psychotic disorder, malingering and personality disorder.  As noted in the Introduction above, various acquired psychiatric disorder diagnoses are of record, to include anxiety disorder, depression and schizoaffective disorder.  In addition, various diagnoses are of record related to substance abuse, to include substance abuse induced mood disorder.  The August 2012 VA examiner did not provide an opinion addressing whether any acquired psychiatric disability present during the appeal period was related to the Veteran's active service.  In light of the expanded and recharacterization of the Veteran's claim, the Board therefore finds that remand is required for a new VA examination and opinion that addresses direct service connection.  

Back, Shoulder, Neck and Leg Disabilities

As noted in the Introduction above, the Board has characterized this claim as one for entitlement to service connection for back, shoulder, neck and leg disabilities, to include as due to an undiagnosed illness.  Also as noted, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).    

The Veteran was afforded a Gulf War VA examination in April 2010.  The examination report stated that "[n]o indication for separate joint exam" and "[n]o indication for separate spine exam."  The findings upon physical examination were limited with respect to the back, shoulders, neck and legs, no related diagnoses were noted and no specific opinion was provided that addressed the back, shoulders, neck and legs.  

Of record are substantial VA treatment records, which included various references to the back, shoulders, neck and legs.  Some of this evidence indicated that diagnoses were provided at times for some of the referenced body parts or otherwise attributed symptoms to supervening causes subsequent to the Veteran's active service in Southwest Asia, to include references to symptoms following lifting or exercise.  See 38 C.F.R. § 3.317(a)(7)(ii) (2016) (stating that, as relevant, compensation shall not be paid for a chronic disability "if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability").
For example, an October 2014 VA treatment note referenced x-ray results showing "[m]ild scoliosis of the thoracic spine."  A March 2014 VA treatment note noted a complaint of neck pain, thoracic pain and lumbar pain "after a fall today" and referenced pain radiating to the shoulders bilaterally and pain in the left thigh.  Results of a CT scan were noted to include "mild to moderate degenerative changes most prominent at C5-C7" and an assessment was noted of neck pain and backache.
An August 2013 VA treatment note stated "pain in neck, back and [left] leg (lateral area), both knees, and stated pain from walking and carrying his back pack and not sleeping on a good bed."  A May 2008 VA treatment note stated "works as mover - strained shoulder while doing it...also aces for knees because of chronic lifting," imaging was noted as "minimal [degenerative joint disease left] shoulder" and an assessment was noted of shoulder strain.  A related note noted a complaint of left shoulder pain and lower back pain "for about 5 days after...lifting co[u]ch."
A May 2007 VA treatment note referenced a diagnosis of cervical disc disease with muscle spasm and also stated that "had pain referable to a past C-spine injury."  An April 2004 VA treatment note stated "reports pain in shoulder and neck related to li[]fting and carrying supplies to move."  A March 2004 VA treatment note referenced a complaint of back pain and that the Veteran "thinks he 'overdid' on some exercise that caused this back pain."  A November 2002 VA treatment note referenced the Veteran hurting his back recently lifting a piano and noted an assessment of back strain.  In addition, a September 1999 VA examination report (conducted for a prior claim) stated "suspect [the Veteran] does have a meniscal tear of the left knee based on a normal x-ray eval[uation] and exam findings consistent with this" and that "[t]he [Veteran] meets criteria for fibromyalgia."  The Board notes that fibromyalgia is listed an example of a medically unexplained chronic multisymptom illness under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016).

Based on the lack of sufficient detail in the April 2010 Gulf War VA examination report, combined with the other evidence of record (some of which was addressed above), the evidence is currently insufficient to address the Veteran's claim and as such, the Board concludes that remand is required for a new VA examination, as outlined further in the remand directives below.  See 38 C.F.R. § 4.2 (2016) (stating that if a VA examination "report does not contain sufficient detail, it is incumbent upon the rating board to return the report").  

Insomnia

Evidence of record referenced insomnia as a result of the claimed back disability.  For example, the August 2012 VA examination report stated that the Veteran "added that insomnia was the product of 'back spasms' during the night."  Insomnia may also be related to an acquired psychiatric disability.  In this regard, an August 2005 VA treatment note stated that the Veteran "shared that his depression is typically characterized by...insomnia."  It does not appear that the Veteran has been formerly diagnosed with insomnia.  Additionally, various evidence of record also referenced the Veteran as having nightmares.  As such, it is not clear that this is a separate disability, as opposed to a manifestation that is secondary to the other disabilities claimed on appeal.  As such, while on remand, the VA examiners conducting the requested VA examinations outlined above will also be asked to address whether insomnia, or any sleep impairment present, is related to the claimed disabilities or whether such exists as a separate disability.

TDIU

Entitlement to a TDIU is warranted when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16 (2016).  In this case, the Veteran currently does not have any service-connected disabilities and is therefore not currently eligible for a TDIU.  He may be eligible, however, depending on the outcome of the previously discussed service connection claims being remanded.  As such, the TDIU claim is inextricably intertwined with the service connection claims on appeal and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).       

Outstanding Records

It appears that various records may be outstanding.  First, evidence indicates that the Veteran applied for (and was denied) Social Security Administration (SSA) disability benefits.  In this regard, a May 2007 VA treatment note referenced that the Veteran applied for SSA disability in March 2007 and an April 2010 VA treatment note referenced the Veteran as being "upset over denial" of SSA disability insurance.  As such, while on remand, any available SSA records must be obtained.   

Second, as noted, extensive VA treatment records are of record.  The electronic VA treatment records appear to be complete up to December 2014.  As such, while on remand, all VA treatment records from December 2014 must be obtained.  In addition, copies of paper versions of VA treatment records (prior to electronic records) may be incomplete.  On the Veteran's initial March 1999 claim (a VA Form 21-526 (Veteran's Application for Compensation or Pension)), he noted VA treatment in 1995 at the VA Medical Center (VAMC) in West Haven, Connecticut.  Also, a September 1999 VA examination report noted that the Veteran stated that he "sought help for emotional problems at the Canton VA in 1995" and it was referenced that he was "in therapy for approximately a year with the psychologist."  Of record are copies of paper records submitted by the Veteran in May 1999, which included records dated in 1996, 1997 and 1999 and that appear to be from the Canton, Ohio VA facility.  Included is an April 1999 VA treatment record that noted to "[r]equest records from New Haven, Conn[ecticut] VAMC."  As no records appear to be of record from the New Haven and/or West Haven VAMC or from the Canton VA facility in 1995, such records may be incomplete.  As such, on remand copies of all paper VA treatment records from 1995 from these facilities must be obtained.   

Finally, VA treatment records referenced the Veteran as receiving private medical care.  For example, a November 2014 VA treatment note referenced emergency room treatment at Mercy Medical Center and Aultman Hospital.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  This includes:

a.  All VA treatment records from December 2014.

b.  Copies of all paper VA treatment records dating from 1995 from the VA facilities in Canton, Ohio and New Haven and/or West Haven, Connecticut.  

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

3.  Obtain any available SSA records.  

4.  Afford the Veteran an appropriate VA examination with respect to his acquired psychiatric disability claim.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include service in Southwest Asia.

b.  Whether the Veteran has insomnia, or any sleep impairment, and if so, whether such is related to an acquired psychiatric disability or is a separate disability.  If a separate sleep disability exists, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any sleep disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include service in Southwest Asia. 

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

5.  Afford the Veteran an appropriate VA examination with respect to his back, shoulder, neck and leg disabilities claim.

The examiner must provide an opinion addressing the following:

a.  Whether the Veteran has diagnoses of any disabilities of the back, shoulders, neck and legs.   

b.  For any diagnoses of back, shoulder, neck and leg disabilities, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury.

c.  Whether there are any signs or symptoms of the back, shoulders, neck and legs that cannot be attributable to any known clinical diagnosis.

d.  Whether the Veteran has insomnia, or any sleep impairment, and if so, whether such is related to disabilities of the back, shoulders, neck and legs or is a separate disability.  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



